Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Community Shores Bank Corporation We hereby consent to the incorporation by reference in the registration statement (Form S-8 No. 333-116914) for Community Shores Bank Corporation, of our report dated June24, 2011, with respect to the statements of net assets available for benefits of Community Shores Bank 401(k) Plan as of December31, 2010 and 2009, the related statements of changes in net assets available for benefits for the years then ended, and the related December31, 2010 supplemental schedule of assets (held at end of year), included in this Annual Report on Form 11-K of Community Shores Bank 401(k) Plan for the year ended December31, 2010. /s/Rehmann Robson, P.C. REHMANN ROBSON, P.C. Grand Rapids, Michigan June24, 2011
